Citation Nr: 9908564	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968 and from May 1977 to November 1985.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1998 decision of the Committee on Waivers and 
Compromises (the Committee) at the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  Effective April 1995, $100 of the veteran's disability 
compensation benefits was apportioned to the veteran's former 
spouse on behalf of their daughter, [redacted].

3.  In March 1997 the RO informed the veteran that [redacted] 
had been granted an apportionment of $100 a month in her own 
right as a dependent over the age of 18 in school.

4.  In November 1997 the RO informed that veteran the 
[redacted] was in receipt of Chapter 35, Dependents 
Educational Assistance (DEA), that she was not entitled to 
both DEA benefits and the veteran's apportioned disability 
benefits, and that an overpayment had been created.


CONCLUSION OF LAW

Recovery of the overpayment of VA disability compensation 
benefits would be against equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
appellant has presented a claim which is plausible.  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran seeks a waiver of repayment of an overpayment of 
disability compensation benefits.  The veteran has had a 100 
percent rating in effect for post-traumatic stress disorder 
since August 1994.  Effective from April 1995, $300 of the 
veteran's compensation benefits were apportioned to the 
veteran's former spouse on behalf of their three children.  

In March 1997 the veteran was notified that [redacted] would 
be paid a $100 apportionment in her own right, effective from 
April 1997, since she was a child over the age of 18 in 
school.  

In November 1997 the RO notified the veteran that [redacted] 
began receiving Chapter 35, DEA benefits in August 1997.  The 
RO proposed to remove [redacted] from the veteran's benefits 
effective August 1997, the date that she became entitled to 
DEA benefits.  The RO stated that her apportionment of $100 
was being terminated the same date.  The RO noted that the 
adjustment would result in an overpayment of benefits and the 
veteran would be notified of the exact amount of the 
overpayment.

In February 1998 the St. Paul, Minnesota Regional Office and 
Insurance Center informed the veteran that an overpayment of 
$316.40 had been created.  

The veteran requested a waiver of recovery of the 
overpayment.  He also submitted a Financial Status Report 
showing that his monthly income was $752 greater than his 
monthly expenses.

On his October 1998 substantive appeal the veteran stated 
that he had not been informed by his daughter, his former 
spouse, or VA of his daughter's application for DEA benefits.  
He claimed that he had no knowledge of [redacted]'s award of 
DEA benefits until he received the November 1997 VA letter 
which indicated that an overpayment had been created.  He 
maintained that since he had no knowledge of the DEA benefits 
there could be no fault on his part in the creation of the 
overpayment.  He asserted that this entitled him to a waiver 
of repayment of the overpayment.

The question to be resolved is whether collection of the 
indebtedness should be waived under the principles of equity 
and good conscience.  Recovery of an overpayment of any VA 
benefit may be waived if recovery of the indebtedness from 
the payee would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The factors which 
must be considered are the extent to which the actions of the 
veteran contributed to the creation of the debt, a weighing 
of the fault on the part of the veteran against any VA fault, 
whether collection would deprive the veteran of basic 
necessities, whether recovery would nullify the objective for 
which the benefits were intended, whether failure to make 
restitution would result in unfair gain to the veteran, and 
whether the reliance on VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

The Board notes that the evidence shows that recovery of the 
overpayment would not cause the veteran financial hardship.  
However, the Board finds that the degree of fault on the part 
of VA when compared to that of the veteran outweighs the 
other considerations.  The evidence of record supports the 
veteran's contentions that VA did not inform him of his 
daughter's application for DEA benefits.  VA had been paying 
the daughter an apportionment and then began paying the 
daughter DEA benefits even though the daughter was not 
entitled to receive both forms of VA benefits simultaneously.  
Since the fault on the part of VA when compared to that of 
the veteran outweighs the other considerations, recovery of 
the overpayment of disability compensation benefits would be 
inconsistent with the standard of equity and good conscience 
and a waiver of recovery is warranted.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963, 1.965.


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits is granted.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


